     Case 3:19-cv-01870-BEN-BLM Document 29 Filed 01/06/21 PageID.245 Page 1 of 1


 1                                                                             Fll~ED
2
 3
                                                                           [ JAN O 6 2021
                                                                         CLE:;r, ~-.     ,,·;:-.H;
                                                                    SOUTi-,i;T'.. C,::··rc.::··
                                                                                                     er
                                                                                                  ,::c
                                                                                                               l
                                                                                                          couen,_
                                                                                                         C.:il.1~'.:H!NI!~
                                                                    BY                                          ,EPJTY
4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JORDAN KOHLER, individually and on                Case No.: 3:19-cv-01870-BEN-BLM
      behalf of others similarly situated,
11
                                         Plaintiff,     ORDER GRANTING JOINT
12                                                      MOTION TO DISMISS
      V.
13
                                                        [ECFNo. 28]
      TORREY GARDEN HILLS 1, LLC,
14
                                       Defendant.
15
16          On November 25, 2020, Plaintiff Jordan Kohler and Defendant TORREY
17   GARDEN HILLS 1, LLC, filed a Joint Motion and Stipulation for Dismissal. ECF No.
18    28. The Parties seek dismissal of Plaintiff's claims with prejudice, and dismissal of the
19   putative class's claims without prejudice. Id. at 1. Pursuant to Federal Rule of Civil
20    Procedure 4l(a)(2), the Court grants the Joint Motion. The Court has also considered the
21    factors set forth in Diaz v. Trust Territory of Pac. Islands, 876 F.2d 1401, 1408-11 (9th
22    Cir. 1986), and concludes additional class notice is not required in this case. Plaintiff's
23    claims are dismissed with prejudice, and any claims of putative class members are
24    dismissed without prejudice. Each party shall bear i      wn costs, expens~s, and fees.
25          IT IS SO ORDERED.
26    Date: January~, 2021
27
                                                      U ited States District Judge
28

                                                                                           3: 19-cv-01870-BEN-BLM
